Citation Nr: 1500435	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  06-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disabilities lumbar spine disability or traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1966 to November 1969 and from December 1969 to December 1975.  The Veteran was awarded a Purple Heart Medal for injuries sustained in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas, denying the claim for service connection for a cervical spine disability.

In a September 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  The Court adopted a March 2011 Joint Motion for Remand and vacated and remanded the Board's September 2010 decision.

In August 2011, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ).

In an August 2012 decision, the Board again denied the Veteran's claim.  The Veteran again appealed to the Court.  Subsequently, the parties submitted another Joint Motion to the Court.  The Court adopted the March 2013 Joint Motion and vacated and remanded the August 2012 Board decision.  

In December 2013, the Board remanded this claim to the AOJ.

In January 2014, the Veteran submitted a statement concerning the entitlement to service connection for a neck disability, including as secondary to service-connected traumatic brain injury.  In an April 2014 statement, the Veteran asserted entitlement to service connection for a neck injury which he claimed occurred as a result of a service-connected TBI.  

In June 2014, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's degenerative disc disease of the cervical spine with subsequent fusion of the C4 to C7 vertebrae did not manifest during or as a result of active service or within one year of separation of service.

2.  The competent evidence shows the Veteran's degenerative disc disease of the cervical spine with subsequent fusion of the C4 to C7 vertebrae was not caused or aggravated by a service connected lumbosacral spine disability or service-connected TBI.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, to include as secondary to a service-connected lumbosacral spine disability or TBI, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a September 2003, April 2006, August 2011, and December 2013. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Veteran's service medical records are unavailable.  In a case where the Veteran's service medical records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty includes obligation to search for alternative medical records which might verify the Veteran's statements.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claim on appeal, most recently in February 2014.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. 3.307, 3.309(a) (20147). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records do not contain any reports of complaints or treatments for a neck injury.  However, they are not complete.

A March 1976 special orthopedic examination report shows that the Veteran reported a history of a lumbosacral strain, chronic, although it was not present during examination.

An October 1995 VA treatment x-ray report shows that the Veteran was diagnosed with degenerative disc disease of the C5-6 and C6-7 vertebrae.

An August 1996 VA treatment record shows that the Veteran reported that he had a neck injury due to a rocket propelled grenade blast in 1968.

A May 1997 VA orthopedic examination report shows that the Veteran reported injuring his lumbosacral area after a rocket explosion threw him up in the air in the Republic of Vietnam.  He also reported that over the years he had been having some minor back discomfort in the lower and upper lumbar regions.

A January 2003 VA treatment record shows that the Veteran reported stiffness in the neck he attributed to trauma incurred in Vietnam.  Physical examination noted that his head was normocephalic.  His neck was noted with no tenderness, no swelling and his range of motion was limited.

A June 2005 VA treatment record shows that an examination of the Veteran's cervical spine revealed pain.

A July 2003 VA treatment record shows that the Veteran was assessed with occipital neuralgia, cervical/thoracic spondylosis without myelopathy.  The Veteran reported that his neck pain had been present since a 1968 rocket explosion in Vietnam.  

A September 2003 VA treatment records shows that the Veteran reported chronic neck pain radiating into the left arm that began 20 years ago with no apparent cause.  An examination of the cervical spine revealed pain and a provocative maneuver was positive for a cervical facet dysfunction.  The Veteran was assessed with facet syndrome without myelopathy-cervical.

An October 2003 VA examination report shows that the Veteran had been receiving treatment for cervical spine and neck complaints.  The VA examiner's review of the Veteran's medical records showed that he was being treated specifically for facet syndrome without myelopathy-cervical, myofascial pain, and cervical thoracic spondylosis.  

A September 2005 VA treatment record notes that the Veteran underwent a surgical procedure for the cervical spine that resulted in the fusion of the C4 through C7 vertebrae.

A March 2010 VA examination report concerning the Veteran's spine showed that he was diagnosed with post-surgical changes at C4 through C7 with multilevel degenerative changes.  The VA examiner opined that the Veteran's neck problems were not caused by or a result of a blast injury in 1968.  The VA examiner's rationale noted that a cervical spine MRI prior to surgery showed multilevel degenerative disc disease compatible with his age and there were no trauma related findings.  The VA examiner also noted that the record was silent for complaints of severe neck pain until 2005.  The Board has previously found that opinion is of negligible probative value as a review of the evidence shows that the Veteran sought treatment for a neck condition in 1995.  Therefore, the Board finds that this medical opinion is based upon an inaccurate factual premise and is not probative.  Reonal v. Brown, 5 Vet. App. 458 (1993).

A September 2011 VA cervical spine examination report shows that the Veteran was diagnosed with degenerative disc disease of the cervical spine and C4 to C7 fusion.  The VA examiner noted the Veteran's statements that he had neck, head, and back injuries in 1968 due a RPG blast that threw him to the ground.  The Veteran reported that he did not seek treatment because he wanted to stay in Vietnam with his fellow soldiers.  He also reported that he did not seek treatment when he returned to the United States because he wanted a picket fence medical rating to advance in the army.  After a physical examination and review of the Veteran's claims file, the examiner opined that the Veteran's current neck problem was not caused by or a result of the blast injury in 1968.  The examiner's rationale noted that the Veteran's lumbar spine injury appeared to be minor and secondary to a fragment wound in that area.  A cervical spine MRI prior to the Veteran's fusion procedure showed multilevel degenerative disc disease compatible with his age and no trauma related findings.  The examiner also noted that the record was silent for any neck complaints until 1995 and not debilitating until 2005 and a required surgery.  The period of 20 years until the first documented complaints and 30 years before treatment were noted as compatible with age-related cervical spine stenosis and without any evidence of any traumatic etiology.  The VA examiner also noted that the Veteran served without neck complaints until discharge in 1975.  The examiner also opined that the Veteran's service-connected lumbar spine disability did not cause or aggravate the current degenerative disc disease of the cervical spine as both of those conditions were compatible with his age and senescence.  The examiner noted that a review of the medical literature on PubMed databases did not indicate that problems in one area of the spine could be related to problems in another area of the spine in the absence of generalized inflammatory conditions such as gout, spondyloarthropathy, or rheumatoid arthritis.  A March 2013 Joint Motion for Remand, agreed that examination was inadequate as the examiner did not concede an in-service neck injury based upon the Veteran's lay statement.  Therefore, the Board finds that his opinion lacks probative value as it was based in part on an inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).

A February 2014 VA cervical spine examination report shows that the Veteran was diagnosed with degenerative disc disease of the cervical spine and spinal fusion.  The VA examiner noted the Veteran's statements that he was initially injured from in 1968 when an explosion from an RPG threw him down to the ground.  The Veteran reported that he remained on duty until December 1968 when his tour ended.  The Veteran then reported that he was transferred to the United States where he was a jump master.  The Veteran also reported that he had neck pain since the incident in 1968.  The VA examiner reported that the Veteran's service medical records and his separation health assessment did not describe any significant cervical spine complaints.  Additionally, the Veteran's medical records showed no complaints of a neck condition until 1995, almost 30 years after service.  The VA examiner then reviewed the Veteran's numerous treatments since 2005 including his cervical spine fusion procedure.  

After a physical examination and a review of the claims file, the VA examiner opined that it was less likely than not that the Veteran's present condition of spondylosis and degenerative disc disease of the cervical spine was related to, incurred in, or caused by the claimed in-service injury.  The examiner's rationale consisted of noting that the medical consensus that the Veteran's condition most often occurred as the chronic process of "wear and tear" and was also part of the normal aging process of the spine.  The Veteran's description of the mechanism of injury in May 1968 was not consistent with the type of injury that would cause significant trauma to the cervical spine.  The VA examiner also found that the Veteran likely sustained a strain/sprain of the cervical spine, also known as whiplash, which was a soft tissue disorder which typically resolved in several weeks to months without residuals or long lasting sequela.  The current medical literature did not recognize cervical spine strains or sprains to caused spondylosis or degenerative disc disease.  The VA examiner referred to the Veteran's service record that showed that he was able to return to duty after being released from treatment after the blast injury and finish his combat tour.  The VA examiner noted that was not a history of a person who would have sustained a significant cervical spine injury severe enough to develop post traumatic arthritis of the cervical spine.  The VA examiner noted that there was no significant cervical spine pathology documented in the service treatment records and that the medical consensus was that posttraumatic arthritis needed to be symptomatic within five years after the initial injury to determine causality.  Additionally, the examiner also opined that the Veteran's cervical spine condition was less likely than not proximately due to, aggravated by, or the result, of the service connected lumbar spine disability.  The provided rationale noted that current medical literature did not recognized spondylosis, or any other similar condition of the lumbar spine, as a causative factor for developing degenerative changes in the cervical spine.

A July 2014 VA cervical spine addendum examination report completed by the February 2014 VA examiner noted that the mechanism of injury described as the 1968 RPG blast that injured the Veteran's cervical spine.  The examiner reported that there was no report within the service medical records, or throughout multiple histories provided by the Veteran, of a significant cervical spine injury, such as a vertebrae fracture.  The mechanism of injury in May 1968 was noted as not consistent with the type of injury that would cause significant trauma to the cervical spine.  The Veteran reported that he was treated at a field hospital and was eventually released and completed his full duty in Vietnam.  He later reported becoming a jump master in the Army before separation in 1975.  The examiner opined that in order for the Veteran to have sustained a cervical spine injury that would have caused or aggravated the current cervical spine condition, a fracture of the cervical vertebrae or disruption of the intervertebral disc or longitudinal ligament would have had to occur at the time of the injury in 1968.  Symptoms of that type of cervical spine injury severe enough to have caused degenerative changes of the cervical spine would have immediate onset with debilitating pain and an inability to perform the most basic activities of daily living.  The subjective complaints of having such an injury would have led to a rudimentary radiological examination of the cervical spine demonstrating the initial stage of degenerative changes within five years of the initial injury.  The VA examiner noted that type of injury and report of treatments were not demonstrated at any point in the Veteran's medical records.  The examiner continued to opine that it would not be medically feasible that a person who sustained those type of injuries (cervical vertebrae fractures, disruption of the intervertebral disc, or longitudinal ligaments) would have been able to return back to full duty and be allowed to complete a combat tour.  Nor was it noted to be feasible that a person who sustained those types on injuries would have been able to complete an additional six years of service as a jump master, as those injuries would have been detected during multiple physical examinations that were performed to determine physical fitness and to continue in that capacity.  The examiner noted that the Veteran's service medical records show that on separation there were no findings or reports of any cervical spine condition.  Lastly, the examiner noted that the Veteran most likely sustained a soft tissue injury such as whiplash which had not been found to cause subsequent spondylosis or degenerative disc disease of the cervical spine and that the Veteran's current condition was due to a chronic age-related degenerative process.  The examiner opined that it was less likely than not that the Veteran's claimed cervical spine condition was incurred in, aggravated by, or caused by the claimed in-service injury of May 1968.  

The examiner also provided a separate opinion that it was less likely than not that the Veteran's cervical spine condition proximately due to, caused by, or aggravated by the mechanisms of injury that led to the service connected TBI.  The provided rationale consisted of noting that Veteran's medical records, medical literature, and medical consensus does not recognize or show a relationship between a concussive blast that did not cause vertebral fractures, as described by the Veteran, as a mechanism of injury that would lead to the development of the degenerative changes of the cervical spine.  

The service personnel records show that the Veteran is a combat veteran and received the Purple Heart Medal.  In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in service.  38 U.S.C.A. § 1154(b) (2014); 38 C.F.R. § 3.304(2014).  That does not provide a substitute for medical nexus evidence, but rather serves only to reduce the evidentiary burden for combat veterans with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service.  Kessel v. West, 13 Vet. App. 9 (1999).  The key issue, therefore, is whether there is medical nexus evidence between what the Veteran states happened to him in service and his current cervical spine condition.

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a cervical spine condition to include as due to a service connected lumbar spine disability and service connected TBI.  While the service medical records show that the Veteran was involved in a RPG explosion and the Board conceded that he did have some neck injury in service, a March 1976 orthopedic examination of the spine showed that he only reported lumbosacral back pain, no references to a neck injury were noted.  The Board also notes that a September 1976 enlistment examination for the army reserves shows that while the Veteran reported back pain, he did not report any neck pain during the examination and was clinically evaluated with a normal spine.  Veteran has stated that he did not report any recurrent neck pain after the RPG blast incident.  Furthermore, there is no medical evidence of reports or treatment for a neck disability until October 1995, some 20 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Also of note, is that there is no evidence that shows any arthritis of the cervical spine within one year following separation from service.

The Board finds that the most probative evidence of record is the February 2014 and July 2014 VA examination reports that concluded that after reviewing all the evidence of record and considering the Veteran's statements, that it was less likely as not that the Veteran's cervical spine disability was due to or related to his active military service, or due to or aggravated by his service connected disabilities of a lumbar spine disability and TBI.  The examiner considered all of the evidence of record and identified the Veteran's in-service injury of his neck as a cervical spine strain/sprain also known as whiplash.  Significantly, the Board finds that VA examiner noted that while the Veteran most likely suffered whiplash, that type of injury would not cause the current degenerative changes of the cervical spine.  The VA examiner also noted that for the Veteran's current cervical spine condition to be related to service, the injury incurred in service would have to have been so significant to cause traumatic arthritis that the Veteran would not have finished his combat duty in Vietnam nor become a jump master due to the seriousness of that injury.  Also of note is that the VA examiner found that there was no medical evidence or medical consensus that supported the assertion by the Veteran that his lumbar spine disability or TBI could have caused or aggravate his cervical spine disability.  Accordingly, the Board finds that the February 2014 and July 2014 VA examination reports are highly probative in denying the Veteran's claim.  Prejean v. West, 13 Vet. App. 444 (2000).  There is no competent medical opinion to the contrary.

The only other evidence of record supporting the Veteran's claim are his own lay statements.  Consideration has been given to the Veteran's contention that his current cervical spine condition is related to his in-service neck injury incurred during active service.  However, while lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, cervical spine disorders fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Neck pain is arguably the type of condition that is readily amenable to mere lay diagnosis.   However, as to the etiology of the current degenerative disease, the evidence shows that testing, to include X-ray studies, and other specific findings are needed to properly assess and diagnose the disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Although the Board acknowledges that Veteran is competent to report pain symptoms, there is no indication that the Veteran is competent to etiologically link the reported in-service symptoms to a current diagnoses or to provide an etiological opinion.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  King v. Shinseki, 700 F.3d 1339 (Fed.Cir.2012).  His opinion is also outweighed by the negative VA examination report, which was prepared by a medical professional.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

The Board concludes that the preponderance of the evidence shows that the Veteran's cervical spine condition did not manifest during service or within one year of separation from active service.  The Board also finds that the preponderance of the evidence shows that the cervical spine condition was not caused by, due to or, aggravated by a service-connected lumbar spine disability or TBI.  Therefore, the preponderance of the evidence is against the claim for service connection for a cervical spine disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability or TBI, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


